Title: New York Ratifying Convention. First Speech of July 2 (John McKesson’s Version), [2 July 1788]
From: Hamilton, Alexander,McKesson, John
To: 


[Poughkeepsie, New York, July 2, 1788]
Mr. Hamilton
Loans in Time of Peace peculiar to our Govt. because made thro Necessity—
The Inconvenience of being in Debt is a sufficient restriction—
If I was reason I would
The Only Method of preventing Loans to an improper Degree [is to] give them all the Resources of the Country that they may be able by their Own Efforts to avoid the Necessity of Loans—
Neither should their Power be restrained—
When the Resourses of the Country are insufficient they ought to have the Unrestricted Power of making Loans—
This is restraining the Arm of Power which is necessary for its defence—
Gent. seem to dread Corruption
Foreign Corruption is the most dangerous and to be dreaded—
If a foreign Power can corrupt a Small minority of your Counsel in Senate, only five, and they will prevent a Loan, which may be necessary for Your Common Defence—
Corruption has had its Effects in the Commonwealths of Holland and Sweden and other Republic’s—
We ought not to facilitate the like in our Govt—
We ought not to do any thing to impede a Loan when necessary—

As to the Gent from Ulster—
It was a part of the policy between the Northn. & So. Navigatg & non Navigatg States that Treaties should not be made whereby many States might be Injured—
As to Impeachmts—They are the accusations of the Representatives of the People and therefore popular—
to guard Innocence it is necessary that ⅔ds. Should find the party guilty
Tho’ this may in some Cases be a proper Guard it cannot be necessary [in] other Cases—especially where the Genl defence is concerned—
Navigat Acts were contended to be made by ⅔ds. but at last a Majority prevailed—
In this Case it would Embarrass your defence—
The Power of the President to send an Act back with his objections does not weigh—Because tho he may do that it cannot be necessary to establish it so as always to have two thirds—
